Citation Nr: 0605632	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-04 867	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
meralgia paresthetica of the left thigh.

2.  Evaluation of traumatic arthritis of the thoracic spine, 
rated as 10 percent disabling prior to October 29, 2003.

3.  Evaluation of degenerative joint disease of the 
thoracolumbar spine, rated as 20 percent disabling from 
October 29, 2003.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1968 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In this decision, the RO denied an 
increased evaluation for the veteran's traumatic arthritis of 
the thoracic spine.  His prior 10 percent evaluation was 
confirmed and continued.  However, in a rating decision of 
January 2005, the RO granted entitlement to service 
connection for a lumbar spine disability.  The 
characterization of the veteran's spinal disability was 
changed to degenerative joint disease of the thoracolumbar 
spine and an evaluation of 20 percent was assigned, effective 
from October 29, 2003.

This appeal also arises from a February 2004 rating decision 
which determined the veteran had not submitted the new and 
material evidence required to reopen a claim for service 
connection for meralgia paresthetica of the left thigh.  In 
this decision, the RO also found that new and material 
evidence had not been submitted to reopen claims for service 
connection for generalized arthritis and arthritis of the 
cervical spine.  However, the veteran formally withdrew these 
latter claims in May 2005.  Thus, the issues regarding 
generalized arthritis and arthritis of the cervical spine are 
no longer in appellate status.  

The issues of entitlement to service connection for a 
meralgia paresthetica of the left thigh and evaluation of 
degenerative joint disease of the thoracolumbar spine are is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Service connection for meralgia paresthetica of the left 
thigh was denied in a May 1997 rating decision.  The 
appellant was informed of the determination and of the right 
to appeal.  The appellant did not appeal within one year of 
the date of notification.

2.  The evidence added to the record since the May 1997 
decision raises a reasonable possibility of changing the 
outcome.

3.  The veteran's traumatic arthritis of the thoracic spine 
is characterized by degenerative changes, slight limitation 
of motion, and mild muscle spasm/strain.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision denying service connection 
for meralgia paresthetica of the left thigh is final.  New 
and material evidence sufficient to reopen the claim has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

2.  Traumatic arthritis of the thoracic spine is no more than 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5010, 5291 (effective prior to September 26, 2003), 
Diagnostic Code 5242 (effective on September 26, 2003).  See 
68 Fed. Reg. 51454-58 (August 27, 2003), 69 Fed. Reg. 32,449-
50 (June 10, 2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in September 2002 and November 2003.  By means of 
these letters, the appellant was told of the requirements to 
establish an increased evaluation for his spine disability 
and to reopen his claim for service connection for left thigh 
meralgia paresthetica.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to VA.  The Statements of 
the Case (SOC) issued in February 2004 and January 2005, and 
Supplemental Statements of the Case (SSOC) issued in November 
2004, February 2005, and November 2005, informed him of 
applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.  The VCAA notifications in this case were 
issued prior to the initial adverse decisions.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
Agency of Original Jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.

The Board notes that during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. § 4.71a evaluating 
intervertebral disc syndrome, effective September 23, 2002.  
67 Fed. Reg. 54345-49 (August 22, 2002).  Also, VA issued new 
regulations evaluating lumbosacral strain, intervertebral 
disc syndrome, and other spinal disabilities, effective 
September 26, 2003.  68 Fed. Reg. 51454-58 (August 27, 2003); 
see also 69 Fed. Reg. 32,449-50 (June 10, 2004).  The 
criteria for rating intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.  This correction did not 
substantively change the rating criteria for intervertebral 
disc syndrome, but instead merely corrected VA's oversight in 
not publishing the notes in Volume 68 of the Federal 
Register.

In the SOC of February 2004, the veteran was informed of the 
old and new criteria evaluating his spine disability.  Thus, 
the AOJ had the opportunity to determine the applicability of 
both the old and new rating criteria to the current claim.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see 
also VAOPGPREC 7-2003 (Nov. 19, 2003).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letters discussed above, VA requested that the 
veteran identify all treatment of his claimed disabilities.  
The veteran has identified post-service private and VA 
treatment.  These records have been obtained and associated 
with the claims file.  In addition, VA has obtained the 
veteran's service medical records.  Therefore, development 
for additional treatment records is not warranted.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided multiple VA compensation examinations in 
October 2002 and December 2004.  These examinations noted 
accurate medical histories, findings on examination, and the 
appropriate diagnoses/opinions.  The VA examiner in December 
2004 clearly indicated that he had reviewed the medical 
history in the veteran's claims file.  This examiner also 
provided information on functional limitations of the back 
during symptomatic flare-up.  See 38 C.F.R. § 4.40, 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).  
Therefore, the VA examination reports are adequate for VA 
purposes.  

In February 2004 and May 2005, the veteran requested a 
hearing before a Decision Review Officer (DRO) at the RO.  
However, the veteran apparently waived his right for such a 
hearing and instead opted for informal conferences with the 
DRO.  Reports of these conferences have been associated with 
the claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOCs, and SSOCs discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


New and Material Evidence for Meralgia Paresthetica of the 
Left Thigh

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Organic diseases of the nervous system will 
be considered to have been incurred in, or aggravated by, 
military service if this disease becomes manifest to a degree 
of 10 percent or more within one year of separation from 
recognized active military service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

By rating decision of May 1997, the RO denied the veteran's 
claim for entitlement to service connection for meralgia 
paresthetica of the left thigh.  The RO found that the 
evidence did not show the veteran's meralgia paresthetica had 
been incurred in or caused by his active service, nor was 
there any competent evidence that this disorder was manifest 
within a year of his separation from active service.  It was 
also determined that the evidence did not show that the 
meralgia paresthetica was caused or aggravated by a service-
connected disability.  He was informed of this decision and 
his appellate rights at his last reported residence.  The 
veteran failed to timely appeal this determination.  In 
October 2003, VA received the veteran's statement requesting 
that his claim for service connection for meralgia 
paresthetica be reopened.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For the 
limited purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before the VA adjudicator in May 1997 included 
service outpatient records of June and August 1968 were the 
veteran complained of leg pain.  The June 1968 assessment was 
arthralgia.  X-rays of the hips and knees taken in July 1968 
were reported to be normal.  A separation examination of 
February 1969 found the veteran's lower extremities and 
neurologic system to be normal.  Private outpatient records 
dated from 1979 to 1987 noted assessments for back pain, 
myalgia associated with the chest, and radicular neuralgia.  
An outpatient record of June 1981 noted an assessment for 
functional hypoglycemia and indicated that the veteran should 
be watched for future diabetes.  VA treatment records dated 
from 1988 to 1997 noted treatment for back pain, usually 
assessed as degenerative joint disease.  An outpatient record 
of February 1988 noted to rule out diabetes mellitus.  In 
January 1996, the veteran indicated that he suffered with 
hypoglycemia.  During a VA compensation examination in April 
1997, the veteran complained of left leg pain and weakness 
that began after his separation from active service.  The 
diagnoses were left meralgia paresthetica, left leg radicular 
pain, and mid-thoracic degenerative joint disease.  

The evidence received since May 1997 includes a private 
physician's (internal medicine) statement dated in December 
2003 that noted after reviewing the veteran's "reports and 
his medical history" he believed the veteran suffered with 
meralgia paresthetica that had been precipitated by an 
original injury suffered while in active service.  VA 
outpatient records from 2000 do not report any complaints of 
left thigh problems.  During an outpatient record of February 
2001, the veteran specifically denied any problems with joint 
pain, muscle ache, ambulation, or weight bearing.

The veteran was afforded a VA compensation examination in 
December 2004.  He complained of dull constant pain that in 
his middle back that radiated down to his feet.  He also 
complained of intermittent numbness and weakness in his lower 
extremities from the knees down.  On examination, motor 
strength was 5 on a scale from 1 (minimal) to 5 (full) in the 
extremities.  Sensation was intact with no dysesthesia.  Deep 
tendon reflexes were also intact.  Straight leg raises were 
negative.  X-rays revealed mild degenerative changes in the 
thoracic and lumbar spines that were consistent with age.  
The diagnosis was mild degenerative joint disease in the 
lower thoracic and the lumbosacral spine, that was 
symptomatic.  The examiner opined that the veteran had only 
thoracic and lumbar symptoms.  This same examiner prepared a 
neurologic examination report on the same date.  It was noted 
that the veteran carried a diagnosis of hyperglycemia by his 
primary care provider, but had not been officially diagnosed 
with diabetes.  The diagnosis was neuropathy of the right and 
left leg beginning at the knees.  This examiner opined that 
the neurologic examination of the lower extremities was 
normal with only subjective complaints of numbness in both 
lower extremities.  These subject complaints were found to be 
more likely related to hyperglycemia.

The Board finds that the evidence received since May 1997 
does contain nexus and etiology opinions favorable to the 
veteran that were not previously part of the record.  The 
private physician's opinion of December 2003 raises a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that new and material evidence as 
defined by 38 C.F.R. § 3.156(a) has been submitted.


Evaluation of the Thoracic Spine Disability.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 (2001).  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  See DeLuca at 205-07.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
In addition, it is permissible to rate a disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

As discussed above, the regulations evaluating the veteran's 
spine disability were changed during the pendency of this 
appeal.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.  The changes to the rating criteria that are 
applicable to the current case have not provided for such 
retroactive application.

According to the General Rating Formula for Diseases and 
Injuries of the Spine, normal range of motion of the 
thoracolumbar spine is 0 to 90 degrees forward flexion, 0 to 
30 degrees backward extension, 0 to 30 degrees lateral 
flexion, and 0 to 30 degrees lateral rotation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43 (Effective on September 26, 
2003).

The VA outpatient records from the early 2000s repeatedly 
noted the veteran's complaints of back pain and assessments 
of degenerative joint disease in his spine.  A private 
magnetic resonance image (MRI) of the lumbar spine revealed 
multi-level degenerative lumbar spondylosis and degenerative 
disc disease, multi-level facet arthropathy, bilateral neural 
foraminal narrowing at the L2-L3 and L4-L5 levels; but no 
evidence of focal herniated nucleus pulposus or central 
spinal stenosis.

The veteran was afforded a VA compensation examination in 
October 2002.  He complained of pain and stiffness in his 
entire back and joints of his lower extremities.  He denied 
any problems with weakness or instability.  The veteran 
reported symptomatic flare-ups once a day that were 
precipitated by standing more than 15 minutes and walking 
over 150 yards.  These symptoms were alleviated with rest 
after approximately 15 minutes.  On examination, there was 
mild right and left rhomboid tenderness, and slight bilateral 
trapezii tenderness.  There was mild spasm in the right 
thoracic paraspinal musculature.  Muscle strength was 5 on a 
scale from 1 to 5 and deep tendon reflexes were present.  A 
thoracic spine X-ray noted degenerative changes.  The 
diagnoses were degenerative joint disease of the thoracic 
spine and mild thoracic strain.

The veteran was afforded another VA compensation examination 
in December 2004.  He complained of dull constant pain in his 
middle back that radiated down to his feet.  He rated this 
pain at a level of 6/7 on a scale from 1 (no pain) to 10 
(extreme pain), but claimed that occasionally the pain 
reached a level of 9/10.  However, the veteran was reported 
as denying any symptomatic flare-up associated with his back 
problems.  He also complained of intermittent numbness and 
weakness in his lower extremities from the knees down.  The 
veteran denied any bowel, bladder, or sexual dysfunction.  
The veteran claimed that he could put on shoes and socks and 
had no problems with driving.  He was also able to do 
activities of daily living.  However, he noted that he had 
been forced to give up playing golf 10 years ago, and he 
could not tie his shoes.  On examination, the veteran was 
well-developed and well-nourished.  Range of motion, both 
active and passive, in the thoracolumbar spine was 0 to 90 
degrees forward flexion, 0 to 30 degrees backward extension, 
0 to 30 degrees left and right lateral flexion, and 0 to 30 
degrees left and right rotation.  The veteran experienced 
pain with all motion except for forward flexion.  After 
repetitive motion exercises, the veteran's range of motion 
did not decreased, but pain during motion continued to exist.  
There was no lack of endurance, weakness, incoordination, or 
fatiguability.  There was no abnormal contour in the spine.  
Palpation revealed slight muscle spasm around the rhomboid 
muscle and in the right sciatica area.  Motor strength was 5 
on a scale from 1 to 5.  Sensation was intact with no 
dysesthesia.  Deep tendon reflexes were also intact.  
Straight leg raises were negative.  X-rays revealed mild 
degenerative changes in the thoracic and lumbar spines that 
were consistent with age.  The diagnosis was mild 
degenerative joint disease in the lower thoracic and the 
lumbosacral spine, that was symptomatic.  The examiner opined 
that the veteran had only thoracic and lumbar symptoms.

The veteran's traumatic arthritis of the thoracic spine was 
rated 10 percent disabling effective from August 1, 1988 to 
October 29, 2003.  This disorder was evaluated under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Codes (Codes) 5010 (traumatic arthritis) and 5291 
(limitation of motion of the dorsal/thoracic spine).  This 
evaluation is the highest rating authorized under the 
criteria at Code 5291.  In addition, as the 
arthritis/degenerative changes of the thoracic spine have 
resulted in loss of motion, the criteria Code 5010 (5003) 
does not authorize an evaluation in excess of 10 percent.

Based on the examination reports above, the Board finds that 
the veteran's thoracolumbar spine disability has only 
resulted in loss of motion due to pain and mild muscle 
spasm/strain.  The veteran has acknowledged to his examiners 
that he has maintained his functional ability, even during 
exacerbations of his pain.  This was demonstrated with 
repetitive motion testing conducted in December 2004.  While 
the veteran's spine disability has impacted his physical 
abilities; he is still able to perform the activities of 
daily living.  Even considering symptomatic exacerbation of 
his low back pain and stiffness, these symptoms have not 
resulted in any significant additional loss of functional 
ability.  The Board finds that after considering the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, the range of motion 
noted on his compensation examinations accurately reflects 
his functional ability.  As both the medical evidence and the 
veteran's own lay statements support this finding, there is 
no reasonable doubt that the veteran's range of motion in his 
spine is significantly worse than that noted on examination.  
See 38 C.F.R. § 4.3.

However, the lay and medical evidence reveals symptomatic 
muscle spasm in the thoracic spine area, symptomatic flare-up 
resulting in increased pain, and a diagnosis of thoracic 
muscle strain.  See 38 C.F.R. §§ 4.40, 4.45.  The Board finds 
that such evidence does not warrants an analogous rating of 
20 percent disabling under the criteria at old Code 5295 
(lumbosacral strain).  The provisions of 38 C.F.R. § 4.20 
would not authorize such an analogous evaluation for the 
thoracic spine as this spinal segment is a different 
anatomical localization and, therefore, is not closely 
analogous to a lumbosacral strain. 

As there is no medical or radiological evidence of fracture 
vertebra or ankylosis (fixation) in the thoracic spine, 
evaluations under old Codes 5285, 5286, and 5288 is not 
warranted.  As there is no evidence of ankylosis in the 
thoracic spine, and the veteran's forward flexion 
substantially exceeds 60 degrees even with the existence of 
pain and symptomatic flare-up, the combined range of motion 
of the thoracolumbar spine is substantially better than 120 
degrees, and noted muscle spasm and guarding are not enough 
to result in abnormal gait or spinal contour; an evaluation 
in excess of 10 percent is not authorized under the new 
criteria at Codes 5235 through 5242.

An evaluation under either the old criteria at Code 5293, or 
the new criteria at Codes 5243, for intervertebral disc 
syndrome is not warranted as the medical evidence in recent 
years has shown that the veteran does not currently suffer 
with radicular symptoms from his degenerative joint disease 
of the thoracic spine.  While VA examination in April 1997 
noted a diagnosis for left leg radicular pain, such radicular 
symptoms could were not shown to currently exist on the 
recent examinations of October 2002 and December 2004.  Thus, 
the medical evidence obtained during the current appeal 
period does not substantiate the existence of radicular 
symptoms.

Note (1) at new Codes 5293 and 5243 define incapacitating 
episodes as a period of acute symptoms that requires 
"prescribed bedrest by a physician and treatment by a 
physician."  The treatment records are silent as to any 
physician prescribing bed rest for the veteran's back 
complaints.  While the veteran has noted that he takes 15 
minutes of rest in a sitting position to alleviate the flare-
up of his back pain, he has not claimed that the alleviation 
of these symptoms required sustained bed rest or resulted in 
an incapacitating episode.  Thus, while the veteran may have 
episodic flare-up of his back pain, these episodes do not 
rise to the level of an incapacitating attack as defined 
under the criteria at Codes 5293 and 5243.

Under Note (2) at new Code 5293 and Note (1) at new Codes 
5235-42, the Board must determine if separate evaluations 
under the orthopedic and neurologic diagnostic criteria are 
appropriate.  The private examiner of December 2003 
presumably associated meralgia paresthetica with the 
veteran's service-connected spine disability.  However, this 
examiner failed to note any objective findings to support 
this connection.  The examination reports of December 2004 
noted examination findings to include negative straight leg 
raises and normal sensation/reflexes and musculature in the 
lower extremities.  Therefore, the preponderance of the most 
probative medical evidence does not support the existence of 
any neurologic or muscle disorder associated with the 
service-connected spine disability.  Examinations have 
revealed no muscular complications or residuals with the 
lower extremities resulting from the thoracic spine 
disability.  Therefore, separate evaluations under 38 C.F.R. 
§§ 4.71a, 4.73, and 4.124a is not authorized.  

Based on the above evidence and analysis, the Board finds 
that the traumatic arthritis of the veteran's thoracic spine 
warrants an evaluation of no more than 10 percent disabling.  
The preponderance of the lay and medical evidence is against 
a higher evaluation.  While the appellant is competent to 
report symptoms, a preponderance of the lay and medical 
evidence does not support higher evaluations.  The Board 
finds that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the degree of impairment than the lay 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against a higher 
evaluation and the doctrine of reasonable doubt is not for 
further application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that whether or not the new orthopedic 
rating criteria have retroactive effect is irrelevant.  As 
discussed above, the medical evidence does not provide any 
basis for the award of higher evaluations under either the 
old or new rating criteria at any time during the appeal 
period.  Thus, the Board has concluded that the condition has 
not changed during this appeal and that a uniform rating is 
warranted.


ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for a meralgia 
paresthetica of the left thigh has been received, to this 
extent the claim is granted.

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the thoracic spine is denied.


REMAND 

As noted above, the Board had reopened the claim for 
entitlement to service connection for meralgia paresthetica 
of the left thigh.  As the medical opinions are in conflict 
regarding the existence and etiology of this disorder, it is 
determined that a VA neurologic examination is in order to 
provide a definitive opinion on this matter.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran's degenerative joint disease of the thoracolumbar 
spine is currently rated 20 percent disabling effective from 
October 29, 2003.  This disorder was evaluated under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Codes (Codes) 5010 and 5242 (new criteria for 
degenerative arthritis of the spine).  While it is clear that 
the RO has awarded service connection for degenerative joint 
disease, it is unclear whether the disc disease noted on the 
lumbar spine MRI of   is also service-connected.  Without 
such a determination, the Board is unable to determine 
whether rating under the criteria for intervertebral disc 
syndrome at 38 C.F.R. § 4.71a, Diagnostic Code 5243 is 
appropriate.  On remand, the AOJ must review this issue and 
determine whether the disc disease of the lumbar spine is 
related to the veteran's active service or another service-
connected disability.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Initially, the AOJ should review the 
claims file and make a determination for 
the record on whether the veteran's 
current lumbar spine disc disease 
(herniated nucleus pulposus) is service 
connected.  The veteran should be 
informed of this decision and his 
appellate rights.

2.  Schedule the veteran for a VA 
compensation (neurologic) examination.  
Send the claims folder to the examiner 
for review.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner should be provided with the 
following instructions.

Based on a review of the medical history 
and testing, the examiner should provide 
answers to the following questions:

Does the veteran currently suffer with 
meralgia paresthetica of the left thigh?  
Is so, please determine the 
etiology/cause of this symptom/diagnosis.  

Is it at least as likely as not (i.e., 50 
percent probability or greater) that any 
current meralgia paresthetica of the left 
thigh is the result of disease or injury 
incurred during active service?

Is it at least as likely as not (i.e., 50 
percent probability or greater) that any 
current meralgia paresthetica of the left 
thigh is the result of the veteran's 
service-connected thoracolumbar 
disability?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2005).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


